DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 14 of copending Application No. 
Regarding claims 1-5, 9, and 12, Application ’673 [Claims 1-6 and 14] discloses the limitations of the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wilheim (U.S. Pub. 2004/0000047).
Regarding claims 1-3 and 9-12, Wilheim [Fig.1] discloses a transfer article comprising:
a release layer [1], wherein the release layer comprises a metal layer [Para.18] or a doped semiconductor layer; and
a first acrylate layer [2”] overlaying the release layer [Para.15];
wherein the release value between the release layer and the first acrylate layer is from 2 to 50 g/inch [Para.19];



wherein the release valise between the release layer and the first acrylate layer is from 2 to 30 g/inch [Para.19];

further comprising an adhesive layer [2’];

wherein the metal layer [1] comprises at least one selected from the group consisting of individual metals [Para.15], two or more metals as mixtures, inter-metallics or alloys, metal oxides, metal and mixed metal oxides, metal and mixed metal fluorides, metal and mixed metal nitrides, metal and mixed metal carbides, metal and mixed metal carbonitrides, metal and mixed metal oxynitrides, metal and mixed metal borides, metal and mixed metal oxy borides, metal and mixed metal silicides, and combinations thereof;

wherein the first acrylate layer is substantially transparent [Para.20];

further comprising a second acrylate layer [2’].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneuchi (JP 2014-205247 A) (English Translation) in view of Wilheim (U.S. Pub. 2004/0000047).
Regarding claim 1, Kaneuchi [Figs.1-4] discloses a transfer article comprising:
a release layer [3], wherein the release layer comprises a metal layer or a doped semiconductor layer; and
a first acrylate layer [41] overlaying the release layer.
Kaneuchi [at least in Para.17] discloses the release layer [3] has very low affinity to the resin layer [41] allowing to be easily peeled off from the resin layer [41].  Kaneuchi fails to explicitly disclose wherein the release value between the release layer and the first acrylate layer is from 2 to 50 g/inch.  However, Wilheim [Fig.1; Para.19] discloses and makes obvious wherein the release value between the release layer [1] and the first acrylate layer [2”] is from 2 to 50 g/inch.  It would have been obvious to provide the release value as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 5-8 and 13, Kaneuchi [Figs.1-4] discloses the transfer article 
further comprising a substrate [2] overlaying the release layer [3];

wherein the substrate [2] is heat-shrinkable [Para.25];

wherein the heat shrinkable substrate comprises an organic polymer [Para.25];



a method comprising:
applying the transfer article of any one of claim 1 to a surface of interest [5]; and
removing the release layer [3] from the transfer article with the first acrylate layer [41] left on the surface of interest [Figs.2-4].

Regarding claim 4, Wilheim discloses a release value of 25 g/inch, but fails to explicitly disclose wherein the release value between the release layer and the first acrylate layer is from 2 to 15 g/inch.  However, both Wilheim and Kaneuchi discloses the importance of being able to easily peel the release layer.  It would have been obvious to provide the release value as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BAC H AU/Primary Examiner, Art Unit 2822